PER CURIAM.
William Toliver filed a motion to reduce the child support he was paying to Janice Marie Toliver Schumacher of $150.00 per month for each of two children. Janice, in turn, filed a motion requesting the amount be increased. The court, after hearing the evidence, ordered the child support payments for each child reduced from $150.00 to $100.00 per month, and overruled Janice’s motion. Janice appeals.
A review of the record reveals that the judgment is supported by substantial evidence and is not against the weight thereof. An opinion would have no precedential value. Under Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976), the judgment is affirmed. Rule 84.16(b).
The motion to dismiss the appeal for failure to comply with the rules in the points relied on is overruled.